Citation Nr: 0933938	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  96-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for strabismus.  


REPRESENTATION

Veteran represented by:	Nancy L Foti, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The Veteran served on active duty with the United States Navy 
from February 1967 to April 1971, with subsequent periods of 
active duty for training with the Naval Reserve.  He also 
served with the United States Coast Guard from August 1984 to 
November 1993.

In December 1993, the Veteran filed a claim of entitlement to 
service connection for strabismus, which was denied by the RO 
in the above-referenced June 1994 rating decision.  The 
Veteran initiated and perfected an appeal of this decision 
with the timely submission of his substantive appeal (VA Form 
9) in December 1994.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the St. Petersburg RO in May 1999.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.  

This case was remanded by the Board in July 1999 and August 
2000 for additional evidentiary development, specifically to 
attempt to obtain the Veteran's service medical records from 
his period of naval service.  The case was subsequently 
returned to the Board.  

In March 2005, the Board solicited an expert medical opinion 
from an ophthalmologist with the Veteran's Health 
Administration (VHA) concerning an unresolved and complex 
medical matter in the case.  In April 2005, the Board 
received the requested VHA opinion.


In a decision dated January 9, 2006, the Board denied the 
Veteran's claim.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
July 2007, counsel for the Veteran and the Secretary of VA 
filed a Joint Motion for Remand.  In that Joint Motion, the 
parties asserted that the Board had failed to provide 
adequate reasons and bases for its finding that service 
connection was not warranted for strabismus because it did 
not reconcile conflicting opinions offered in April 2005 by 
the VHA ophthalmologist.  The parties also agreed that a 
remand was required to provide the Veteran with a VA medical 
opinion which addressed whether or not the Veteran's increase 
in strabismus symptomatology was due to the "natural 
progression of the disease."  
See the July 2007 Joint Motion, pages 3-4.  An Order of the 
Court dated August 3, 2007 granted the motion and vacated the 
Board's decision.

The Board subsequently remanded the claim in February 2008 
for additional evidentiary development.  The requested 
development was accomplished, and in November 2008 the RO 
issued a supplemental statement of the case (SSOC) which 
continued to deny the claim.  The case was subsequently 
returned to the Board.

Issues not on appeal

In April 2008, the Veteran filed claims of entitlement to 
increased disability ratings for service-connected right 
shoulder arthritis, right hand arthritis, bilateral hearing 
loss and sinusitis and entitlement to service connection for 
left hand arthritis.  Those issues have not yet been 
addressed by the RO, and are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the Veteran's strabismus is a congenital defect which pre-
existed his military service.  

2.  The competent medical evidence indicates that there was 
no worsening of the Veteran's pre-existing strabismus beyond 
its natural progression during his military service.  


CONCLUSIONS OF LAW

1.  The Veteran is not entitled to the presumption of 
soundness upon entry into service.  38 U.S.C.A. §§ 1111, 1132 
(West 2002); 38 C.F.R. § 3.304 (2008); Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).

2.  The Veteran's pre-existing strabismus was not aggravated 
by service; therefore, service connection for strabismus is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2008); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
strabismus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Joint Motion for Remand

As was noted in the Introduction, this case has been the 
subject of a Court remand dated in August 2007.  
Specifically, the parties to the July 2007 Joint Motion for 
Remand found that the Board failed to request that the VHA 
ophthalmologist reconcile conflicting nexus opinions offered 
in 2005 concerning whether the Veteran's pre-existing 
strabismus was aggravated beyond the natural progress of the 
disease during military service.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

Stegall consideration

As was alluded to in the Introduction, the Board most 
recently remanded the claim in February 2008.  [The parties 
to the Joint Motion did not identify any defects in the July 
1999 or August 2000 remand instructions or the AOJ's 
compliance therewith.]  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to provide a VA opinion 
as to whether the Veteran's pre-existing strabismus was 
aggravated beyond its normal progression during active 
service.  The AOJ was then to readjudicate the claim.  

In May 2008, a VA nexus opinion was obtained in accordance 
with the Board's remand instructions.  This recently-obtained 
medical evidence will be discussed below.  The RO 
subsequently readjudicated the claim in the November 2008 
SSOC.  Thus, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate his or her claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The Board's January 2006 decision contained an extensive 
discussion of the notice requirements of the VCAA, 
38 U.S.C.A. § 5103.  See the Board's January 9, 2006 
decision, pages 4-8.]  The Court-adopted Joint Motion did not 
identify any defect in the Board's January 2006 decision 
regarding notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA.  Nor did 
the Court.

Although the Court's August 2007 Order serves to vacate the 
Board's January 2006 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record which was clearly provided to the Veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
January 2006 decision, the Veteran has already had an 
extensive advisement of the evidence that would be required 
to substantiate this claim.

Subsequent to the Court's August 2007 Order, on October 15, 
2007, the Board wrote to the Veteran, asking if there was any 
additional evidence and argument to submit.  This satisfies 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

A VCAA letter was subsequently provided to the Veteran in 
March 2008 which provided additional VCAA notice.

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
Veteran and his attorney are fully aware of what is required 
under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) [VA has no further duty to notify a veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim]. 

Since the Board's January 2006 decision, there has been a 
significant recent Court decision concerning the VCAA 
affecting the Veteran's service connection claim which must 
be addressed by the Board.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court observed that a 
claim of entitlement to service connection consists of five 
elements:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2008 letter.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  
In other words, any lack advisement as to those two elements 
is meaningless, because disability ratings and effective 
dates were not assigned.  The Veteran's claim of entitlement 
to service connection was denied based on element (3), 
connection between the Veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  

Because as discussed below the Board is denying the Veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, the Veteran 
was provided with additional VCAA notice through the March 
2008 VCAA letter and his claim was readjudicated in the 
November 2008 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the Veteran in proceeding to consider his claim on the 
merits.  Neither the Veteran nor his attorney has pointed to 
any prejudice resulting from the timing of the VCAA notice.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the duty to assist, one of the reasons for 
remand, as stated in the July 2007 Joint Motion, was the 
Board's failure obtain a VA opinion concerning whether the 
Veteran's pre-existing strabismus was aggravated beyond its 
normal progression during service.  Such opinion was obtained 
pursuant to the Board's February 2008 remand.  The report of 
the VA examination reflects that the examiner reviewed the 
Veteran's VA claims folder and rendered an appropriate 
opinion in conformity with the Board's remand instructions.  
The Board therefore concludes that the VA medical opinion is 
adequate for evaluation purposes. 
See 38 C.F.R. § 4.2 (2008); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  The 
Veteran and his attorney have not contended otherwise.

The RO has obtained some of the Veteran's service treatment 
records, as well as VA and private treatment records.  

The Board notes that service treatment records from the 
Veteran's initial period of active duty have not been 
obtained despite multiple attempts to request said records 
from the National Personnel Records Center (NPRC).  Given the 
thorough efforts put forth by the RO to obtain the Veteran's 
records, the Board finds that additional efforts would be 
futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

In summary, the Board finds that with respect to this issue 
VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has secured the services of an attorney, 
and presented testimony to the undersigned in May 1999.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991). In VAOPGCPREC 3-2003, VA's General Counsel noted that 
"[u]nder the language of [38 U.S.C. § 1111], VA's burden of 
showing that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

VA General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Analysis

The Veteran contends that working as a radar operator in 
service aggravated his pre-existing strabismus.  See the May 
1999 hearing transcript, page 6. 

The medical evidence of record indicates that the Veteran 
currently has strabismus, and the Board has already detailed 
in its prior decision that strabismus was a congenital defect 
which pre-existed service.  The Board also found that the 
Veteran sustained eye strain in service.  See the January 9, 
2006 Board decision, page 14.  The parties to the Joint 
Motion detailed no defect in this portion of the Board's 
analysis.  See the July 2007 Joint Motion, page 2.  

The focus of this decision is whether the Veteran's 
strabismus was aggravated by service, to include 
consideration of eye strain sustained therein.  See 
38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; see also the July 
2005 Joint Motion for Remand, pages 2-3.  

The presumption of aggravation is generally triggered by 
evidence that a pre-existing disability has undergone an 
increase in severity in service.  See Maxson v. West, 12 Vet. 
App. 453 (1999); see also Sondel v. West, 13 Vet. App. 213 
(1999).

There are three medical opinions of record which address the 
matter of aggravation.  As was noted in the Joint Motion, the 
April 2005 opinion of VHA ophthalmologist C.C. is 
contradictory.  Specifically, Dr. C.C. indicated that "there 
is no clear evidence that it is at least as likely as not 
that the Veteran's strabismus was aggravated by his military 
service."  However, he also noted that "[i]t is as least as 
likely as not that [the Veteran's] duties caused him to have 
an increase in symptoms as the prolonged visual tasks would 
tax the compensatory mechanisms that either kept his eyes 
aligned or free of diplopia."  Dr. C.C.'s April 2005 opinion 
is therefore inconclusive in nature and of little probative 
value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Also of record is a January 2006 private medical record which 
notes that the Veteran's strabismus was not service-related.  
However, the examining ophthalmologist provided no rationale 
for the conclusion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the physician to provide 
a basis for his/her opinion goes to the weight or credibility 
of the evidence].  The January 2006 record is also not 
probative regarding the issue of aggravation.  

Pursuant to the comments contained in the Joint Motion for 
Remand referenced above, the Board sought additional 
clarification as to this matter in May 2008.  After review of 
the Veteran's claims folder, the May 2008 VA examiner 
concluded that the Veteran's strabismus symptoms in service 
were: 

as least as likely as not (50/50 
probability) caused by or a result of [the] 
natural progression of the pre-existing 
condition . . . Diplopia is negligible in 
patients with congenital strabismus, 
assuming no surgical intervention, due to 
natural suppression of the affected eye.  
Suppression was determined to be present in 
all previous exams.  It is reasonable to 
expect that persons in high stress 
situations, where visual concentration is at 
a premium, might experience some additional 
eyestrain-type symptoms when strabismus is 
present.  It is not expected that there 
would be any lasting effects from this 
eyestrain, however.  

In short, the VA examiner stated that the Veteran's 
strabismus was not aggravated beyond its normal course due to 
service.  

The only evidence in the claims file alleging that the 
Veteran's pre-existing strabismus was aggravated during 
service consists of the Veteran's own statements and those of 
his attorney.  It is well settled, however, that lay persons 
without medical training, such as the Veteran and his 
attorney, are not qualified to render medical opinions 
regarding medical matters such as etiology and nexus, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski  2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (2008).  The statements of the Veteran and his 
attorney are lacking in probative value. 

Accordingly, the only competent medical opinion in the record 
indicates that any eye strain demonstrated during service was 
temporary and due to the natural progress of the Veteran's 
strabismus.  The evidence of record thus indicates that there 
was no increase in pre-existing strabismus during service, 
and the Board finds that the presumption of aggravation is 
not for application.  See Jensen and Hunt, both supra.

In summary, for the reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim.  The benefit sought on appeal is accordingly 
denied.




ORDER

Service connection for strabismus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


